                       Case 20-51002-BLS               Doc 13       Filed 11/23/20         Page 1 of 2




                               THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

In re:                                                      § Chapter 11 Case
                                                            §
Old LC, Inc., et al.1                                       § Case No. 19-11791 (BLS)
                                                            §
                  Debtors.                                  § Jointly Administered

                                                            §
Official Committee of Unsecured Creditors                   §
of Old LC, Inc., et al., for and on behalf of               §
the estates of Old LC, Inc., et al.;                        §
                                                            §
                                     Plaintiff,             §
                                                            §
v.                                                          §    Adv. No. 20-51002 (BLS)
                                                            §
Upfront V, LP, Breakwater Credit                            §
Opportunities Fund, L.P.; Upfront GP V,                     §
LLC; Mark Suster; Dana Kibler; Gregory                      §
Bettinelli; Saif Mansour; Aamir Amdani;                     §
Eric Beckman; Darrick Geant; and Joseph                     §
Kaczorowski                                                 §
                                                            §
                                     Defendants.            §



                                          CERTIFICATION OF COUNSEL

         The undersigned counsel for Official Committee of Unsecured Creditors of Old LC, Inc., et al.,

for and on behalf of the estates of Old LC, Inc., et al.; (the “Committee”) hereby certifies as follows:

         1.       On November 2, 2020, the Committee filed the complaint in the above-captioned adversary

proceeding.




1
          The Debtors are the following four entities (the last four digits of their respective taxpayer identification numbers, if
any, follow in parentheses): Old LC, Inc. (7119), Old LC Holdings, Inc., Old LCF, Inc., and Old LC Parent, Inc. The Debtors’
noticing address in these Chapter 11 cases is c/o Bryan Cave Leighton Paisner LLP, Attn: Mark I. Duedall, 1201 W. Peachtree
Street, 14th Floor, Atlanta, Georgia 30309.



11624566/1
                  Case 20-51002-BLS        Doc 13     Filed 11/23/20    Page 2 of 2




         2.    The Committee has conferred with counsel for each of the Defendants, and the parties have

agreed upon a form of scheduling order, a copy of which is attached hereto as Exhibit A (the “Scheduling

Order”).

         3.    The Committee respectfully requests that the Court enter the attached Scheduling Order at

the Court’s earliest convenience.

November 23, 2020                                   MORRIS JAMES LLP

                                                    /s/ Jeffrey R. Waxman__________
                                                    Jeffrey R. Waxman (DE Bar No. 4159)
                                                    500 Delaware Avenue, Suite 1500
                                                    Wilmington, DE 19801

                                                    Counsel to the Committee




                                               2
11624566/1
